UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-1750


DIL MOHAMMED,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   April 13, 2011                 Decided:   April 19, 2011


Before DUNCAN, AGEE, and KEENAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Valentine    A.   Brown,    DUANE   MORRIS   LLP,   Philadelphia,
Pennsylvania, for Petitioner.      Tony West, Assistant Attorney
General, Douglas E. Ginsburg, Assistant Director, Katherine A.
Smith,   Office   of   Immigration   Litigation,  UNITED   STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Dil Mohammed, a/k/a Mohammed Mohiuddin, a native and

citizen   of     Bangladesh,        petitions     for    review    of   the    Board    of

Immigration Appeals’ (“Board”) order dismissing his appeal from

his order of removal.          We deny the petition for review.

               Mohammed   asserts      the   immigration      judge     violated       his

rights under the Fifth Amendment Due Process Clause during the

course    of    his   merits    hearing      on    his    second    application        for

asylum,     withholding        of    removal,      and     protection         under    the

Convention Against Torture (“CAT”).                     Mohammed also alleges the

immigration judge’s handling of his eligibility for cancellation

of removal violated due process.

               With regard to the latter contention, cancellation of

removal is ultimately a discretionary form of relief.                             See 8

U.S.C. § 1229b(b) (2006).               Thus, Mohammed’s due process claim

predicated on this discretionary relief is not cognizable.                             See

Dekoladenu v. Gonzales, 459 F.3d 500, 508 (4th Cir. 2006) (“No

property or liberty interest can exist when the relief sought is

discretionary.”), overruled on other grounds by Dada v. Mukasey,

554 U.S. 1 (2008); see also Kodjo v. Mukasey, 269 F. App’x 262,

263-64 (4th Cir. 2008) (unpublished) (finding no property or

liberty    interest       in   discretionary       relief     of    cancellation        of

removal).



                                             2
              The remainder of Mohammed’s appeal is dedicated to the

purported      errors     in    the    hearing   procedure     relevant     to    his

application         for   asylum,      withholding    of     removal,     and     CAT

protection, which Mohammed pursued pro se.                  To succeed on a due

process claim in an asylum or removal proceeding, an alien must

establish two closely linked elements:               (1) that a defect in the

proceeding rendered it fundamentally unfair and (2) that the

defect prejudiced the outcome of the case.                 Anim v. Mukasey, 535

F.3d 243, 256 (4th Cir. 2008); Rusu v. INS, 296 F.3d 316, 320-

22, 324 (4th Cir. 2002).

              We have thoroughly reviewed Mohammed’s assignments of

error and the administrative record.                  Given the overwhelming

nature   of    the     Attorney     General’s    evidence    that    Mohammed     had

previously         received    immigration     benefits     that    he   knew    were

obtained by fraud and the propriety of the immigration judge’s

alternative findings, we conclude that there were no defects in

the hearing procedure that prejudiced Mohammed.                      We are also

confident that the immigration judge fulfilled his obligations

for conducting this pro se hearing.                See In re J.F.F., 23 I. &

N. Dec. 912, 922 (A.G. 2006) (“It is appropriate for Immigration

Judges to aid in the development of the record, and directly

question witnesses, particularly where an alien appears pro se

and   may     be    unschooled    in    the    deportation    process,     but    the

Immigration Judge must not take on the role of advocate.”).

                                           3
          Accordingly,      we   deny       the    petition      for   review

substantially   for   the   reasons   stated      by   the   Board.    In   re:

Mohammed (B.I.A. June 4, 2010).           We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                              PETITION DENIED




                                      4